03/23/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 19-0346


                              No. DA 19-0346


STATE OF MONTANA,

              Plaintiff and Appellee,

      v.

DAVID THOMAS WEISBARTH II,

             Defendant and Appellant.


                                  ORDER


     Upon consideration of Appellant’s unopposed motion to

supplement the record and extend the briefing schedule, and good cause

appearing,

     IT IS HEREBY ORDERED that the following transcript shall be

prepared and placed in the file of this Court in this cause on or before

April 23, 2020:

             06/21/2018      Motions Hearing.

     IT IS FURTHER ORDERED that the briefing schedule is

STAYED pending filing of this transcript. Upon filing, Appellant shall
have thirty (30) days in which to prepare, file, and serve his opening

brief on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     March 23 2020